EXHIBIT 10.3

 

NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER the
EZENIA! INC. 2004 Equity Incentive Plan

 

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share:                              $

 

Grant Date:

 

 

Expiration Date:

 

 

 

Pursuant to the Ezenia! Inc. 2004 Equity Incentive Plan (the “Plan”), Ezenia!
Inc. (the “Company”) hereby grants to the Optionee named above an option (the
“Stock Option”) to purchase on or prior to the Expiration Date specified above
all or part of the number of shares of Stock of the Company specified above at
the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein and in the Plan.  This Stock Option is not intended
to be an “incentive stock option” under Section 422 of the Internal Revenue Code
of 1986, as amended.

 

1.        Exercisability Conditions.  No portion of this Stock Option may be
exercised until such portion shall have become exercisable. 
                  [insert # that represents 50% of the Option Shares] Option
Shares shall become exercisable if the Committee certifies in early 2011 that
the Company has achieved 85 percent of its 2010 budget in both revenue and
operating profit.  For every percentage point that the Committee certifies that
the Company has exceeded 85 percent of its 2010 budget in either revenue or
operating profit,                   additional Option Shares [insert # that
represents 1/60th of the Option Shares] shall become exercisable.  The portion
of this Stock Option that does not become exercisable as provided above shall be
forfeited and cancelled as of the date of the Committee meeting in early 2011.

 

2.        Manner of Exercise.  

 

(a) The Optionee may exercise this Stock Option only in the following manner: 
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give notice to the Committee of his or her election to purchase
some or all of the Option Shares purchasable at the time of such notice.  This
notice shall specify the number of Option Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Committee; or (ii) by the Optionee delivering to
the Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the option purchase price, provided
that in the event the Optionee chooses to pay the option purchase price as so
provided, the Optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the Committee
shall prescribe as a condition of such payment procedure.  Payment instruments
will be received subject to collection.

 

1

--------------------------------------------------------------------------------


 

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Committee with all requirements
under applicable laws or regulations in connection with such issuance and with
the requirements hereof and of the Plan.  The determination of the Committee as
to such compliance shall be final and binding on the Optionee.  The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares of Stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company or the transfer agent shall have transferred the shares to
the Optionee, and the Optionee’s name shall have been entered as the stockholder
of record on the books of the Company.  Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.

 

(c) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

 

3.        Termination of Employment or Service Relationship. 

 

(a) If the Optionee’s employment by the Company or one of its subsidiaries is
terminated, the period within which to exercise the Stock Option may be subject
to earlier termination as set forth below.

 

(i)      Termination Due to Death.  If the Optionee’s employment terminates by
reason of the Optionee’s death, any portion of this Stock Option outstanding on
such date may be exercised, to the extent exercisable on the date of death, by
the Optionee’s legal representative or legatee for a period of 12 months from
the date of death or until the Expiration Date, if earlier.

 

(ii)    Termination Due to Disability.  If the Optionee’s employment terminates
by reason of the Optionee’s disability (as determined by the Committee), any
portion of this Stock Option outstanding on such date may be exercised by the
Optionee, to the extent exercisable on the date of termination, for a period of
12 months from the date of termination or until the Expiration Date, if earlier.

 

(iii)   Termination for Cause.  If the Optionee’s employment terminates for
Cause, any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean a determination by the Committee that the Optionee shall be dismissed
as a result of (i) any material breach by the Optionee of any agreement between
the Optionee and the Company; (ii) the conviction of, indictment for or plea of
nolo contendere by the Optionee to a felony or a crime involving moral
turpitude; or (iii) any material misconduct or willful and deliberate
non-performance (other than by reason of disability) by the Optionee of the
Optionee’s duties to the Company.

 

(iv)    Other Termination.  If the Optionee’s employment terminates for any
reason other than the Optionee’s death, the Optionee’s disability or Cause, and
unless otherwise determined by the Committee, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of 90 days from the date of termination or until
the Expiration Date, if earlier.

 

The Committee’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his or her
representatives or legatees.

 

(b)     If the Optionee is a non-employee Director and his service relationship
with the Company is terminated, the period within which to exercise the Stock
Option may be subject to earlier termination as follows: (i) if the Optionee’s
service relationship terminates by reason of the Optionee’s death, any portion
of this Stock Option outstanding on such date may be exercised, to the extent
exercisable on the date of death, by the Optionee’s legal representative or
legatee for a period of 12 months from the date of death or until the Expiration
Date, if earlier; and (ii) if the Optionee’s service relationship terminates for
any reason other than the Optionee’s death, and unless otherwise determined by
the Committee, any portion of this Stock Option outstanding on such date may be
exercised, to the extent exercisable on the date of termination, for a period of
90 days from the date of termination or until the Expiration Date, if earlier.

 

4.        Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Committee set forth in
Section 5 of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

5.        Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

 

6.        Tax Withholding.  To the extent applicable, the Optionee shall, not
later than the date as of which the exercise of this Stock Optionbecomes a
taxable event for Federal income tax purposes, pay to the Company or make
arrangements satisfactory to the Committee for payment of any Federal, state,
and local taxes required by law to be withheld on account of such taxable
event.  The Company shall have the authority to cause the minimum required tax
withholding obligation, if any, to be satisfied, in whole or in part, by
withholding from shares of Stock to be issued to the Optionee a number of shares
of Stock with an aggregate Market Value that would satisfy the withholding
amount due. \

 

2

--------------------------------------------------------------------------------


 

7.        No Obligation to Continue Employment or Service Relationship.  Neither
the Company nor any of its subsidiaries is obligated by or as a result of the
Plan or this Agreement to continue the Optionee in employment and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment of the Optionee at any time.
Neither the Plan nor this Agreement confers upon the Optionee any rights to
continue as a director.

 

8.        Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing. The undersigned specifically acknowledge that the stock option will
become fully exercisable in the event of a change in control unless otherwise
determined by the compensation committee.

 

 

EZENIA! INC.

 

 

 

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------